Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 1 of 38 Page ID #:1



 1    DANIEL M. PETROCELLI (S.B. #97802)
      dpetrocelli@omm.com
 2    MOLLY M. LENS (S.B. #283867)
      mlens@omm.com
 3    O’MELVENY & MYERS LLP
      1999 Avenue of the Stars, 7th Floor
 4    Los Angeles, California 90067-6035
      Telephone: (310) 553-6700
 5    Facsimile: (310) 246-6779
 6    KENDALL TURNER (S.B. #310269)
      kendallturner@omm.com
 7    O’MELVENY & MYERS LLP
      1625 I Street NW
 8    Washington, DC 20006
      Telephone: (202) 383-5300
 9    Facsimile: (202) 383-5414
10    Attorneys for Twentieth Century Fox Film
      Corporation d/b/a 20th Century Studios
11
                        UNITED STATES DISTRICT COURT
12
                       CENTRAL DISTRICT OF CALIFORNIA
13

14
      TWENTIETH CENTURY FOX FILM                 Case No.
15    CORPORATION d/b/a 20th Century
      Studios, a Delaware corporation            COMPLAINT FOR
16                                               DECLARATORY RELIEF
                        Plaintiff,
17                                               DEMAND FOR JURY TRIAL
            v.
18
      JAMES E. THOMAS and JOHN C.
19    THOMAS
20                      Defendants.
21

22

23

24

25

26

27

28
                                                                   COMPLAINT FOR
                                                              DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 2 of 38 Page ID #:2



 1         Plaintiff Twentieth Century Fox Film Corporation d/b/a 20th Century Studios
 2   (“20th Century”), for its complaint against defendants James E. Thomas and John
 3   C. Thomas, alleges as follows:
 4                                NATURE OF THE ACTION
 5         1.     Generations of viewers have enjoyed Predator films since 20th
 6   Century released its first movie over three decades ago. Defendants, authors of a
 7   screenplay entitled “Hunters” (the “Hunters Screenplay”) that 20th Century
 8   acquired in 1986, seek to abridge 20th Century’s rights through two premature and
 9   invalid copyright termination notices. While federal statutory copyright law
10   endows certain grantors, like defendants, with copyright termination rights, such
11   rights may only be exercised in accordance with the statute’s requirements,
12   including provisions delineating when termination notices may be served and when
13   the termination of rights becomes effective. Defendants’ notices fail to comply
14   with these statutory requirements and are invalid as a matter of law.
15         2.     20th Century seeks a declaration pursuant to 28 U.S.C. § 2201 that
16   defendants’ notices of termination are invalid. This action is necessary because
17   defendants are improperly attempting to prematurely terminate 20th Century’s
18   rights to the Hunters Screenplay, at the very time that 20th Century is investing
19   substantial time, money, and effort in developing another installment in its
20   successful Predator franchise.
21                                        PARTIES
22         3.     Twentieth Century Fox Film Corporation d/b/a 20th Century Studios is
23   a corporation organized and existing under the laws of Delaware, having its
24   principal place of business at Los Angeles, CA.
25         4.     Upon information and belief, defendant James E. Thomas is a resident
26   and citizen of California.
27         5.     Upon information and belief, defendant John C. Thomas is a resident
28   and citizen of California.
                                                                          COMPLAINT FOR
                                             -2-                     DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 3 of 38 Page ID #:3



 1                             JURISDICTION AND VENUE
 2         6.     This is an action for declaratory relief brought under 28 U.S.C.
 3   §§ 2201, et seq., and under the Copyright Act of 1976, 17 U.S.C. §§ 101, et seq.
 4   This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C.
 5   §§ 1331 and 1338(a).
 6         7.     This Court has personal jurisdiction over defendants because
 7   defendants are domiciled in California.
 8         8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)
 9   because a substantial part of the events giving rise to 20th Century’s claims against
10   defendants occurred in the Central District of California. The subject grant was
11   entered in this District; the challenged termination notices were prepared and
12   transmitted in this District; and the subject work was published in this District, to
13   any extent it was published by publication of the initial Predator film. Upon
14   information and belief, venue is also proper in this Court pursuant to 28 U.S.C. §
15   1391(b)(1) because defendants reside in the Central District of California.
16          20TH CENTURY’S VALUABLE INTELLECTUAL PROPERTY
17         9.     The Predator franchise is a science fiction action movie series, dating
18   back to the release of the initial Predator film in June 1987. The series follows a
19   bloodthirsty extraterrestrial creature that hunts humans.
20         10.    The first Predator film, titled Predator, starred Arnold
21   Schwarzenegger as the leader of an elite military team that faced off against the
22   Predator in the rainforests of Central America.
23         11.    In the wake of that success, 20th Century produced and released three
24   sequels (Predator 2, Predators, and The Predator) and two crossover films with
25   20th Century’s popular Alien franchise (Alien vs. Predator and Alien vs. Predator:
26   Requiem).
27         12.    20th Century is currently preparing to produce a fifth installment in the
28   Predator franchise, creating an immediate need for the adjudication of its continued
                                                                            COMPLAINT FOR
                                               -3-                     DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 4 of 38 Page ID #:4



 1   intellectual property rights.
 2         13.    20th Century has invested hundreds of millions of dollars in the
 3   Predator franchise, building it from the ground up, over the course of several
 4   decades.
 5                     DEFENDANTS GRANT 20TH CENTURY
 6                  THE RIGHTS TO THE HUNTERS SCREENPLAY
 7         14.    Defendants authored the Hunters Screenplay, dated September 3,
 8   1984, which features an extraterrestrial hunter. Upon information and belief, the
 9   Hunters Screenplay was not registered with the U.S. Copyright Office.
10         15.    On January 22, 1985, 20th Century entered into an option agreement
11   with defendants, whereby 20th Century paid defendants a lump sum in exchange
12   for “the exclusive and irrevocable right and option” to purchase the Hunters
13   Screenplay and all associated rights (the “Option Agreement”). In the Option
14   Agreement, defendants represented and warranted that the Hunters Screenplay
15   “ha[d] not been published in any place in the world.” The Option Agreement
16   confirmed that, if exercised, the grant would convey “all of [defendants’] right, title
17   and interest in and to [the Hunters Screenplay],” and, among other enumerated
18   rights, expressly covered the right to publication. A true and correct copy of the
19   Option Agreement is attached hereto as Exhibit A.
20         16.    20th Century exercised its option and acquired the rights to the
21   Hunters Screenplay on April 16, 1986 (the “Grant”). In the Grant, defendants again
22   represented and warranted that the Hunters Screenplay “ha[d] not been published in
23   any place in the world.” The Grant conveyed “all of [defendants’] right, title and
24   interest in and to [the Hunters Screenplay],” and, among other enumerated rights,
25   expressly covered the right to publication.
26        20TH CENTURY TRANSFORMS THE HUNTERS SCREENPLAY
27
           17.    In a series of written agreements, 20th Century engaged defendants on
28
                                                                            COMPLAINT FOR
                                              -4-                      DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 5 of 38 Page ID #:5



 1   a work made for hire basis to rewrite the Hunters Screenplay. Each agreement
 2   provided that the rewrite would constitute a work made for hire, and 20th Century
 3   would be deemed the author.
 4         18.    Defendants, along with at least one other screenwriter, rewrote the
 5   screenplay several times over a multi-year period.
 6         19.    Ultimately, this iterative rewriting process yielded the screenplay for
 7   the original Predator film, entitled Predator: a.k.a. Hunter, which was registered
 8   with the U.S. Copyright Office on August 4, 1986, under document number
 9   PAu000869999 (the “Predator Screenplay”). Consistent with the aforementioned
10   agreements, the Predator Screenplay was registered as a work made for hire for
11   20th Century.
12                     20TH CENTURY RELEASES PREDATOR
13                     AND DEVELOPS A ROBUST FRANCHISE
14         20.    On June 12, 1987, 20th Century released Predator.
15         21.    Prior to such release, neither the Hunters Screenplay nor the Predator
16   Screenplay (nor any version thereof) was published.
17         22.    The film was registered with the U.S. Copyright Office for federal
18   copyright under registration number PA0000329509. The registration specified a
19   publication date of June 4, 1987.
20         23.    Predator performed strongly at the box office, and 20th Century
21   decided to continue the franchise.
22         24.    In the decades that followed, 20th Century produced and released three
23   sequels to Predator and two crossover films with its Alien franchise. Another
24   installment in the franchise is currently underway.
25
                      DEFENDANTS SERVE 20TH CENTURY
26                   WITH THREE NOTICES OF TERMINATION
27         25.    On or about June 9, 2016, defendants served a notice of termination on
28
                                                                           COMPLAINT FOR
                                              -5-                     DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 6 of 38 Page ID #:6



 1   20th Century, purporting to terminate the grant of rights under copyright to “the
 2   original screenplay written by James E. Thomas and John C. Thomas entitled
 3   ‘Hunter’ a.k.a. ‘Hunters’ a.k.a. ‘Predator,’” effective April 17, 2021 (“Notice
 4   One”). Notice One states that “the Work was registered with the U.S. Copyright
 5   Office on August 4, 1986 under Copyright Registration No. PAu000869999.”
 6   Notice One was recorded with the U.S. Copyright Office under document number
 7   V9938D157. A true and correct copy of Notice One is attached hereto as Exhibit
 8   B.
 9          26.     In January 2021, 20th Century explained to defendants that Notice One
10   was invalid for several reasons, including that (i) the Predator Screenplay cited in
11   Notice One as being recorded with the U.S. Copyright Office under Copyright
12   Registration No. PAu000869999, was a work made for hire and therefore not
13   terminable, and (ii) the effective termination date was invalid, as it was inconsistent
14   with the timing specified in 17 U.S.C. § 203(a)(3).
15          27.     In response, on or about January 12, 2021, defendants served another
16   notice of termination on 20th Century, again, like Notice One, directed at “the
17   original dramatic work written by James E. Thomas and John C. Thomas entitled
18   ‘Hunter’ a.k.a. ‘Hunters’ a.k.a. ‘Predator’” (“Notice Two” and, together with Notice
19   One, the “Notices”).1 Notice Two states that “[a] subsequently revised version of
20   the Work was registered with the U.S. Copyright Office on August 4, 1986 under
21   Copyright Registration No. PAu000869999.” Notice Two specifies an effective
22   termination date of June 14, 2022, which is less than two years after it was served,
23   in violation of 17 U.S.C. § 203(a)(4)(A). A true and correct copy of Notice Two is
24   attached hereto as Exhibit C.
25          28.     Notwithstanding the Notices’ intentional reference to the copyright
26
     1
      At this same time, defendants also served a third notice of termination similarly directed at “the
27   original dramatic work written by James E. Thomas and John C. Thomas entitled ‘Hunter’ a.k.a.
     ‘Hunters’ a.k.a. ‘Predator’” (“Notice Three”). Notice Three is not at issue in this lawsuit, though
28   20th Century reserves all rights with respect thereto.
                                                                                     COMPLAINT FOR
                                                    -6-                         DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 7 of 38 Page ID #:7



 1   registration for the Predator Screenplay and purposeful invocation of the
 2   “Predator” name, the only grant that the Notices could conceivably apply to is the
 3   Grant, i.e., the April 16, 1986 grant of rights to 20th Century of the Hunters
 4   Screenplay.
 5         29.     Defendants have not withdrawn either of the Notices.
 6         30.     Faced with defendants’ premature and invalid notices of termination,
 7   20th Century commences this action to affirm its rights.
 8                 COUNT I: ACTION FOR DECLARATORY RELIEF
 9
                   [Against All Defendants, as to Validity of Notice One]
10
           31.     20th Century repeats and realleges each allegation contained in
11
     paragraphs 1 through 30 of this complaint as if fully set forth herein.
12
           32.     Defendants have served 20th Century with Notice One, which contains
13
     a purported effective date of April 17, 2021. Defendants recorded Notice One with
14
     the U.S. Copyright Office.
15
           33.     Defendants have not withdrawn Notice One.
16
           34.     Notice One is invalid as a matter of law because it provides for an
17
     effective termination date outside the termination window specified in 17 U.S.C. §
18
     203(a)(3). In particular, as the Grant covers the right to publication, Section
19
     203(a)(3) provides that the Grant can be terminated during a five-year period
20
     beginning “at the end of thirty-five years from the date of publication of the work
21
     under the grant or at the end of forty years from the date of execution of the grant,
22
     whichever term ends earlier.”
23
           35.     Pursuant to Notice One, defendants purport to recapture the exclusive
24
     rights in the Hunters Screenplay upon the April 17, 2021 effective date.
25
           36.     By virtue of defendants’ conduct, 20th Century has a real and
26
     reasonable apprehension of litigation over any claim by defendants that 20th
27
     Century’s continued development of the next Predator movie infringes defendants’
28
                                                                           COMPLAINT FOR
                                              -7-                     DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 8 of 38 Page ID #:8



 1   rights and has thus been brought into conflict with defendants.
 2         37.    Defendants’ conduct threatens to place a cloud over 20th Century’s
 3   intellectual property rights, including the Predator movie currently in development
 4   by 20th Century.
 5         38.    By reason of the foregoing, there now exists between the parties an
 6   actual and justiciable controversy concerning the validity of Notice One and 20th
 7   Century’s and defendants’ respective rights.
 8         39.    A declaration is necessary and appropriate at this time in light of the
 9   purported effective termination date and the ongoing development of the next
10   Predator movie.
11         40.    20th Century has no adequate remedy at law.
12         41.    Accordingly, 20th Century seeks, pursuant to 28 U.S.C. § 2201, a
13   judgment from this Court that Notice One is invalid and therefore that the Grant
14   will not terminate on April 17, 2021.
15                COUNT II: ACTION FOR DECLARATORY RELIEF
16
                  [Against All Defendants, as to Validity of Notice Two]
17
           42.    20th Century repeats and realleges each allegation contained in
18
     paragraphs 1 through 41 of this complaint as if fully set forth herein.
19
           43.    Defendants have served 20th Century with Notice Two, which
20
     contains a purported effective date of June 14, 2022.
21
           44.    Defendants have not withdrawn Notice Two.
22
           45.    Notice Two is invalid as a matter of law because it was served less
23
     than two years before its effective date, in violation of 17 U.S.C. § 203(a)(4)(A).
24
           46.    Pursuant to Notice Two, defendants purport to recapture the exclusive
25
     rights in the Hunters Screenplay upon the June 14, 2022 effective date.
26
           47.    By virtue of defendants’ conduct, 20th Century has a real and
27
     reasonable apprehension of litigation over any claim by defendants that 20th
28
                                                                            COMPLAINT FOR
                                              -8-                      DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 9 of 38 Page ID #:9



 1   Century’s continued development of the next Predator movie infringes defendants’
 2   rights and has thus been brought into conflict with defendants.
 3         48.    Defendants’ conduct threatens to place a cloud over 20th Century’s
 4   intellectual property rights, including the Predator movie currently in development
 5   by 20th Century.
 6         49.    By reason of the foregoing, there now exists between the parties an
 7   actual and justiciable controversy concerning the validity of Notice Two and 20th
 8   Century’s and defendants’ respective rights.
 9         50.    A declaration is necessary and appropriate at this time in light of the
10   purported effective termination date and the ongoing development of the next
11   Predator movie.
12         51.    20th Century has no adequate remedy at law.
13         52.    Accordingly, 20th Century seeks, pursuant to 28 U.S.C. § 2201, a
14   judgment from this Court that Notice Two is invalid and therefore that the Grant
15   will not terminate on June 14, 2022.
16                                PRAYER FOR RELIEF
17         WHEREFORE, 20th Century prays for a judgment against defendants as
18   follows:
19         A.     For a declaration that Notice One is invalid;
20         B.     For a declaration that Notice Two is invalid;
21         C.     For 20th Century’s attorney fees and costs incurred; and
22         D.     For such other and further relief as the Court deems just and equitable.
23

24

25

26

27

28
                                                                            COMPLAINT FOR
                                              -9-                      DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 10 of 38 Page ID #:10



   1

   2
              Dated: April 15, 2021                  O’MELVENY & MYERS LLP
   3

   4
                                                     By:         /s/ Daniel M. Petrocelli
   5                                                              Daniel M. Petrocelli
   6                                                 Attorneys for Twentieth Century Fox
                                                     Film Corporation d/b/a 20th Century
   7                                                 Studios
   8

   9

  10
                                  DEMAND FOR JURY TRIAL
  11
             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, 20th Century
  12
       hereby demands a trial by jury for all issues triable to a jury.
  13

  14
              Dated: April 15, 2021                  O’MELVENY & MYERS LLP
  15

  16
                                                     By:         /s/ Daniel M. Petrocelli
  17                                                              Daniel M. Petrocelli
  18                                                 Attorneys for Twentieth Century Fox
                                                     Film Corporation d/b/a 20th Century
  19                                                 Studios
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                                               COMPLAINT FOR
                                                 - 10 -                   DECLARATORY RELIEF
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 11 of 38 Page ID #:11




               EXHIBIT
                 A
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 12 of 38 Page ID #:12
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 13 of 38 Page ID #:13
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 14 of 38 Page ID #:14
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 15 of 38 Page ID #:15
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 16 of 38 Page ID #:16
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 17 of 38 Page ID #:17
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 18 of 38 Page ID #:18
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 19 of 38 Page ID #:19
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 20 of 38 Page ID #:20
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 21 of 38 Page ID #:21
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 22 of 38 Page ID #:22
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 23 of 38 Page ID #:23
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 24 of 38 Page ID #:24
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 25 of 38 Page ID #:25
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 26 of 38 Page ID #:26
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 27 of 38 Page ID #:27
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 28 of 38 Page ID #:28
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 29 of 38 Page ID #:29
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 30 of 38 Page ID #:30




                EXHIBIT
                  B
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 31 of 38 Page ID #:31
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 32 of 38 Page ID #:32
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 33 of 38 Page ID #:33
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 34 of 38 Page ID #:34




                EXHIBIT
                  C
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 35 of 38 Page ID #:35


                                    NOTICE OF TERMINATION:

                                            “PREDATOR”



  To:    20th Century Studios, Inc.                 The Walt Disney Company
         Twentieth Century Fox Film                 500 S. Buena Vista Street
         Corporation                                Burbank, CA 91521
         10201 W. Pico Blvd.                        Attn: Legal Department
         Los Angeles, CA 90035*
         Attn: Legal Department




        PLEASE TAKE NOTICE that pursuant to Section 203(a) of the United States Copyright

 Act (17 U.S.C. § 203(a)) and the regulations issued thereunder by the Register of Copyrights, 37

 C.F.R. § 201.10, the authors James E. Thomas and John C. Thomas, being the persons entitled to

 terminate transfers pursuant to said statutory provisions, hereby terminate the grant of the

 transfer of rights under copyright in and to the work entitled “Hunter” a.k.a. “Hunters” a.k.a.

 “Predator” that was made in that certain agreement identified below, and they set forth in

 connection therewith the following1:

         1.     The names and addresses of the grantees and/or successors in interest whose

 rights are being terminated are as follows: 20th Century Studios, Twentieth Century Fox Film

 Corporation, 10201 W. Pico Blvd., Los Angeles, CA 9003*5; The Walt Disney Company, 500 S.

 Buena Vista Street, Burbank, CA 91521.Pursuant to 37 C.F.R. Section 201.10(d), service of this

 notice is being made by first class mail, postage pre-paid to the above grantees or successors-in-

 interest at the addresses shown.




          1 Nothing contained in this notice shall be construed to in any way limit or waive any right or
 remedy of James E. Thomas and/or John C. Thomas, at law or in equity, with respect to the subject matter
 hereof, all of which are hereby expressly reserved.
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 36 of 38 Page ID #:36


         2.      The work to which this Notice of Termination applies is the original dramatic

 work written by James E. Thomas and John C. Thomas and entitled “Hunter” a.k.a. “Hunters”

 a.k.a. “Predator” (the “Work”).2 A subsequently revised version of the Work was registered with

 the U.S. Copyright Office on August 4, 1986 under Copyright Registration No. PAu000869999 .

         3.      This Notice of Termination applies to the grant by James E. Thomas and John C.

 Thomas of their rights under copyright in and to the Work to Twentieth Century Fox Film

 Corporation dated April 16, 1986 (pursuant to the option agreement for purchase of literary

 material between the same parties, dated January 22, 1985), and any amendments, exhibits or

 schedules thereto.

         4.      The effective date of termination of the grant(s) identified hereinabove shall be

 June 14, 2022.3

         5.      James E. Thomas and John C. Thomas are the joint authors of the Work and

 entitled to exercise their termination interests, pursuant to 17 U.S.C. § 203(a), as to the grant(s)

 identified hereinabove. This Notice has been signed by all persons needed to terminate said

 grant(s) under 17 U.S.C. § 203(a).




          2 This Notice of Termination applies as well to all elements of such Work, including the characters
 therein, and to any and all prior draft(s) or prior iteration(s) of the Work.

          3 The terminated Fox grantees were served with a prior notice of termination long in advance on
 June 9, 2016 setting forth an effective termination date of April 17, 2021, which notice was accepted for
 recordation by the U.S. Copyright Office on June 28, 2016 (Doc. No. V9938D157), and is valid and
 effective under 17 U.S.C. § 203(a). This alternate notice, with an effective termination date of June 14,
 2022, is served purely out of an abundance of caution given an objection by Fox that the above-referenced
 grant allegedly qualifies for the special termination time “windows” in 17 U.S.C. § 203(a)(3) applicable to
 book publication grants; although this objection runs contrary to the legislative history of § 203(a)(3), see
 Copyright Reg. Supp. Rep., pp. 74-75; Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 33-34 (2d Cir.
 2015), and M. Nimmer and D. Nimmer, 3 Nimmer on Copyright, § 11.05[A] [2].

                                                      2
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 37 of 38 Page ID #:37


 Dated: January 12, 2021                  TOBEROFF & ASSOCIATES, P.C.




                                                   Marc Toberoff

                                          Toberoff & Associates, P.C.
                                          23823 Malibu Road, Suite 50-363
                                          Malibu, California 90265
                                          Tel: (310)^246-3333
                                          As counsel for and on behalf of
                                          James E. Thomas and John C. Thomas




                                      3
Case 2:21-cv-03272-GW-JEM Document 1 Filed 04/15/21 Page 38 of 38 Page ID #:38


                                 CERTIFICATE OF SERVICE

        I hereby certify that I caused a true copy of the foregoing document described as

 NOTICE OF TERMINATION: “PREDATOR” to be served this 12th day of January, 2021, by

 First Class Mail, postage prepaid, upon each of the following:

  20th Century Studios, Inc.                          The Walt Disney Company
  Twentieth Century Fox Film Corporation              500 S. Buena Vista Street
  10201 W. Pico Blvd.                                 Burbank, CA 91521
  Los Angeles, CA 90095                               Attn: Legal Department
  Attn: Legal Department


        I declare under penalty of perjury that the foregoing is true and correct. Executed this 12th

 day of January, 2021, at Malibu, California.




                                                Marc Toberoff
                                                Toberoff & Associates, P.C.
                                                23823 Malibu Road, Suite 50-363
                                                Malibu, California 90265

                                                Counsel for James E. Thomas and John C. Thomas




                                                  4
